 B1040 (FORM 1040) (12/15)

        ADVERSARY PROCEEDING COVER SHEET                                                        ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS



ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)



PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
                  Trustee/Bankruptcy Admin                                         Debtor                 U.S. Trustee/Bankruptcy Admin
                                                                                   Creditor               Other
                                                                                   Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)




                                                                     NATURE OF SUIT
       (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

   FRBP 7001(1) – Recovery of Money/Property                                     FRBP 7001(6) – Dischargeability (continued)
   11-Recovery of money/property - §542 turnover of property                        61-Dischargeability - §523(a)(5), domestic support
   12-Recovery of money/property - §547 preference                                  68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                         63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                            64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 7001(2) – Validity, Priority or Extent of Lien                              65-Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 7001(7) – Injunctive Relief
   FRBP 7001(3) – Approval of Sale of Property                                      71-Injunctive relief – imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief – other

   FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                 FRBP 7001(8) Subordination of Claim or Interest
   41-Objection / revocation of discharge - §727(c),(d),(e)                         81-Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 7001(9) Declaratory Judgment
   51-Revocation of confirmation
                                                                                    91-Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 7001(10) Determination of Removed Action
   66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims                  01-Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
       actual fraud                                                              Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny       SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                      (continued next column)                                        02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
  Check if this case involves a substantive issue of state law                     Check if this is asserted to be a class action under FRCP 23
                 trial is demanded in complaint                                  Demand $
Other Relief Sought
 B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.

DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                   NAME OF JUDGE

                                     RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                            )    Chapter 7
                                                   )
 Adeyemi O. Fatoki                                 )    Case No. 20-01779
                                                   )
                                                   )    Honorable LaShonda A. Hunt
                                                   )
                                                   )

                 COMPLAINT TO DETERMINE DEBT NOT DISCHARGED

          The Estate of Ruth Freiwald, and Nathan Randall Fett, Meles Teklay Fett, Zafu Teklay

Fett, Kalkidan Solomon Fett, Matthew Fett, Seyaye Teklay Fett, Natinael Solomon Fett, and

Brandon Fett, children of Ms. Freiwald (collectively, “the Estate”), unlisted unsecured creditors in

the above-captioned case, through their attorneys, file this adversary complaint against the above-

named debtor, Adeyami Fatoki, seeking an expedited determination of nondischargeability.

          Background of the Section 1983 Lawsuit Because of Ms. Freiwald’s Death

          1.     On June 13, 2018, the Estate filed a lawsuit, Estate of Ruth Freiwald v. Adeyemi

Fatoki, et al., Case No. 18-CV-896 in the U.S. District Court for the Eastern District of Wisconsin,

alleging, among other things, a Section 1983 deliberate indifference claim against Dr. Fatoki

arising from medical treatment that caused the death of Ruth Freiwald in 2016 while she was an

inmate in the Brown County, Wisconsin Jail (the “Section 1983 suit”).

          2.     The Section 1983 suit is currently set for a jury trial on August 23, 2021, having

been delayed for more than 15 months due to COVID-19.

          3.     Adeyemi Fatoki (“Debtor”) is a named defendant in the Section 1983 suit. Fatoki,

a doctor employed by another defendant, Correct Care Solutions whose primary medical practice

and residence is in Illinois, has aggressively litigated the Section 1983 suit since its inception.



                                                  1
       4.      Debtor filed for bankruptcy in 2015, 2017, and 2018. These petitions were all

dismissed.

       5.      Debtor was deposed in the Section 1983 suit on July 25, 2019.

       6.      As part of that deposition, Fatoki was asked about pending or previous

bankruptcies. Debtor refused to answer any questions related to his prior bankruptcies, asserting

that they had nothing to do with the case. (A copy of the relevant pages of Debtor’s sworn

deposition are attached as Exhibit A to the attached Declaration of Nicole Auerbach (“Auerbach

Decl.”) filed in support of the Estate’s Application to Set Emergency Hearing, filed simultaneously

with this complaint).

       7.      Debtor filed the instant Chapter 7 bankruptcy on January 20, 2020.

       8.      None of the plaintiffs or their attorneys in the Section 1983 suit were notified of the

2020 bankruptcy filing. No notice of the filing was filed in the federal court where the Section

1983 case is pending.

       9.      Debtor also did not list Freiwald, the plaintiffs or any of the attorneys representing

plaintiffs as creditors in the filing of the instant bankruptcy. Nor was the lawsuit listed as a

contingent claim, disputed claim or anything else, for that matter.

       10.     Although Debtor was arguably on notice of the potential of the 1983 claim due to

letters seeking preservation of records filed shortly after Ms. Freiwald’s death, neither plaintiffs

nor their attorneys were listed as creditors in the bankruptcy petitions from 2017 or 2018 either.

       Debtor Aggressively Has Litigated the 1983 Case, Even During the Pending Bankruptcy,

       11.     Notwithstanding the January 2020 bankruptcy petition before this Court, on

February 4, 2020, debtor filed a voluminous motion for summary judgment in the Section 1983

suit. His motion was subsequently denied.


                                                 2
       12.     On March 9, 2020, Adeyemi Fatoki appeared in person and with counsel at a

voluntary mediation in the Section 1983 suit.

       13.     Between March 9, 2020, and today there have been 87 docket entries in the Section

1983 suit, including 22 motions in limine filed in the last six weeks by Adeyemi Fatoki, the first

one seeking to bar any mention of bankruptcies at the Section 1983 trial. This motion was granted.

       14.      On June 28, 2021, Adeyemi Fatoki’s professional liability insurer (WHCLIP) filed

an emergency motion to intervene in the Section 1983 suit in order to participate in the formation

of the verdict. WHCLIP was seeking to avoid coverage if the jury were to determine that the

debtor acted intentionally.

       Debtor Seeks to Invoke the Discharge Order to Improperly Obtain Dismissal of the
       Section 1983 Lawsuit

       15.     Less than two weeks before the trial in the Section 1983 suit, on August 11, 2021,

counsel for plaintiffs in the Section 1983 suit was contacted via e-mail by attorney John Mayer

who stated he was recently hired to represent Debtor with respect to coverage issues related to the

Section 1983 suit.

       16.     In a conversation with Attorney Mayer, counsel for the plaintiffs in the Section

1983 suit stated that they believed that Debtor received a denial of coverage letter from his

employer’s insurance company around June 23, 2021.

       17.     Later that evening, plaintiffs’ counsel in the Section 1983 suit received an e-mail

from Attorney Mayer indicating for the first time that debtor had filed for bankruptcy in January

of 2020 and that he received a discharge in April of 2020. This was the first notice plaintiffs had

that debtor had filed for bankruptcy in 2020. (See Ex. B to Auerbach Decl. and Decl. ¶14).




                                                3
       18.     On August 12, 2021, Attorney Mayer wrote to the judge in the Section 1983 suit

requesting that debtor be dismissed from that case based on the bankruptcy discharge in the instant

bankruptcy. (See Ex. C to Auerbach Decl. and Decl. ¶15).

       19.     Attorney Mayer, on behalf of the Debtor, subsequently sent multiple email to

Plaintiffs’ counsel accusing her of being in contempt of the discharge order by not immediately

dismissing Debtor. (See Ex. F to Auerbach Decl. and Decl. ¶18).

       20.     Debtor was represented by counsel, David H. Cutler, who had been a lawyer for 30

years at the time he filed the instant bankruptcy, and for a significant amount of that time had filed

consumer bankruptcies.

       21.     Prior to the 2020 bankruptcy, Debtor had filed several consumer bankruptcies, and

at least one bankruptcy for a business he owned, as reflected on the Amended Bankruptcy Petition

[Dkt. 20 in this matter].

       22.     Debtor and/or his counsel knew that creditors such as the Estate and plaintiffs must

be listed on the necessary schedules and given notice of the bankruptcy so that they would have

an opportunity to make timely claims or seek nondischargeability rulings in the bankruptcy case.

       23.     The existence of the 1983 lawsuit, the names of the plaintiffs and names of the

plaintiffs’ attorneys were all known to the Debtor at the time of the bankruptcy filing and before

discharge, yet Debtor did not provide any notice of the bankruptcy filing. The Estate lacked notice

of the filing from any other means.

       24.     By failing to list or schedule the debt in time to permit to timely file a proof of claim

and timely request appropriate relief, including to seek to proceed against Debtor’s insurance

carriers only, the debt was not discharged pursuant to 11 U.S.C. Section 523(a)(3).




                                                  4
   The Harm Caused by Debtor’s Failure to Provide Notice and the Lack of Inadvertence

       25.     By failing to provide the requisite notice and failing to list the debt as required, the

Estate has been genuinely harmed. The Estate was prevented from seeking leave from the

Bankruptcy court to proceed solely against debtor’s insurance companies, WHCLIP and/or

Evanston Insurance Company, rather than Dr. Fatoki individually. Second, had notice been given

and leave to proceed against the carriers was given, it would have influenced Plaintiffs’ decision

to dismiss, without prejudice, the medical malpractice and negligence claims against Dr. Fatoki.

Third, Dr. Fatoki’s failure has caused the Estate to needlessly waste time on efforts initiated by

Dr. Fatoki himself (a voluminous motion for summary judgment filed while his bankruptcy case

was pending; the recent filing of more than 22 motions in limine) and has caused Plaintiffs to incur

untold amounts of unnecessary legal fees. Finally, on the eve of a trial that was already delayed

for more than a year because of COVID-19, Dr. Fatoki is now requiring Plaintiffs’ counsel to

address this bankruptcy issue instead of preparing for trial

       26.     Furthermore, the omission does not seem inadvertent. Debtor appears to have

waited until insurance coverage (and payment of his defense of the case) was in doubt and less

than 2 weeks before trial before mentioning the bankruptcy action for the first time.

       27.     Furthermore, the history of Debtor’s filings, including numerous motions by

Trustees seeking dismissal for failure to comply with the bankruptcy rules, would suggest that

Debtor was well aware of the bankruptcy rules, but intentionally opted not to follow them.

       28.     Debtor’s refusal to name the plaintiffs in the Section 1983 suit as creditors in this

action, his refusal under oath to provide details of his bankruptcy filings, his failure to alert any

person involved in the Section 1983 action to the pendency of this bankruptcy or the discharge




                                                  5
order until August 11, just 12 days before the start of the Section 1983 trial, detract from the idea

that the omission and failure to comply with the rules was inadvertent.

                                            Claim for Relief:

        29.     The Estate realleges and incorporates the foregoing as though fully set forth herein.

        30.     Under 11 USC Sec. 523(a)(3)(A) a debt is not discharged if the debt was not listed

or scheduled under section 521(a)(1) of the bankruptcy code in time for the creditor/claimant to

timely file a proof of claim.

        31.     The “equitable exception” to Section 523(a)(3)(A) does not apply if the omission

was not inadvertent, or if the creditor has been genuinely harmed.

        32.     Debtor’s omission was not inadvertent given his history of multiple bankruptcy

filings and notice of non-compliance with the rules, his clear knowledge of the Section 1983

lawsuit and vigorous defense of it up until his insurance coverage was in jeopardy, and the fact

that trial is imminent and it is in his interest to cause chaos in order to postpone the trial.

        33.     The omission caused genuine harm to the plaintiffs in the Section 1983 action by

preventing the Estate from seeking leave to proceed against debtor’s insurance companies, causing

the Estate to expend significant time and money litigating against debtor, and causing the Estate

to make the strategic decision to dismiss certain claims against the debtor that they may not have

otherwise made. The Estate is further harmed by having to expend additional amounts in legal fees

to address the glaring omission in bankruptcy court less than 12 days to trial.

        WHEREFORE the complainants request that the Court make an expedited determination

that any debt which debtor owes to the Estate was not discharged pursuant to 11 USC 523(a)(3)(A)

and grant any other relief the Court deems just and equitable.




                                                   6
Dated: August 13, 2021       Attorneys for Plaintiffs
                             VALOREM LAW GROUP

                             /s/ Nicole N. Auerbach
                             Nicole N. Auerbach, SBN: 6217095
                             218 N. Jefferson Street, Suite 300
                             Chicago, IL 60661
                             P: (312) 676-5460
                             F: (312) 676-5499
                             Nicole.auerbach@valoremlaw.com




                         7
                               CERTIFICATE OF SERVICE

     The undersigned attorney hereby certifies that she caused copies of the foregoing
Complaint to Determine Debt Not Discharged, to be served upon the parties of record via
CM/ECF, and the parties below as indicated, on August 13, 2021.

                                                    /s/ Nicole N. Auerbach
                                                    Nicole N. Auerbach


                                         SERVICE LIST

Via Email

 Maria K. Schneider                               maria.schneider@gebsc.com
 Andrew J. Roth                                   aroth@heylroyster.com
 John Mayer                                       jmayer@mgwlawwi.com

Via USPS First Class Mail

 Patrick S. Layng
 Office of the U.S. Trustee, Region 11
 219 S Dearborn St., Room 873
 Chicago, IL 60604

 Joji Takada
 Chapter 7 Trustee
 Takada Law Office, LLC
 6336 North Cicero Ave., Suite 201
 Chicago, IL 60646




                                              8
